


EXHIBIT 10.3
 
[g370032.jpg]
 

 
February 25, 2014




Robert L. Tritt
4206 N. Hickory Lane
Kansas City, MO 64116


Dear Bob:


In recognition of your service to the organization, and your separation from
employment with DST Systems, Inc. (“Company”), we are offering you the
separation package set forth in this agreement. This type of agreement is normal
Company practice when we offer a special package. The agreement confirms the
agreement in writing and makes clear the commitments by the Company and you.


1.    Your employment will end on March 31, 2014. Regardless of whether you sign
this agreement and release, you will be paid your normal base salary
compensation through March 31, 2014 less applicable taxes and withholdings. You
will also be paid your 2013 vacation balance and your vacation entitlement for
2014, less time used in 2014.


You acknowledge and agree that you have been provided with an Equity Summary
that provides guidance about your Annual Incentive Program balances and equity
awards (“Award Information”). When you accepted your awards you agreed to
noncompetition, nonsolicitation, nondisclosure and other terms and conditions,
as set forth in your Deferred Cash Award Agreements, Restricted Stock Unit
(“RSU”) Agreements, Option Agreements or any other award agreements you have
executed or accepted during your employ (“Award Agreements”). These obligations
remain applicable, as further stated in Section 6, subject to the time
limitations set forth for certain obligations in the Award Agreements.


If you sign this agreement and release, you will have a binding agreement with
the Company on the terms set forth in the remainder of this agreement.


2.    If you sign this agreement and release, you will receive:


A lump sum separation payment of $900,000, less applicable taxes and
withholdings. Payment of this amount will be made within fifteen (15) calendar
days from March 31, 2014, provided this agreement has been signed and not
revoked, and further provided that this agreement was signed and returned to the
Company on or before the expiration of twenty-one (21) days after you received
this agreement. You will not receive any other payments from the Company.


By signing this agreement and release, you acknowledge that:


i)
the payments set forth above and the vestings set forth in the Equity Summary
are adequate consideration for the promises and agreements set forth in this
agreement and release;



ii)
you will not receive any awards or award vesting other than as set forth in the
Equity Summary; and



iii)
you will receive no other payments or consideration from the Company other than
the payments and considerations set forth in this Section 2.



3.    By signing this agreement, you indicate that this agreement is
satisfactory and that, subject to the specific exclusions set forth in this
Section 3, you will not assert any claims against DST Systems, Inc. and its
predecessors, successors, assigns, parents, subsidiaries, joint ventures, or
affiliated entities, and/or the shareholders, directors, officers,

1

--------------------------------------------------------------------------------




managers, partners, employees, or agents of any of the foregoing (each such
released person or entity referred to for purposes of this agreement as “DST
Entity”) or against any benefit, award, incentive, commission or other plan of
any DST Entity, the administrator, trustee, fiduciary, or administrative
committee thereof, or any person associated with any of the foregoing (each such
released plan, committee, entity or person referred to for purposes of this
agreement as a “Plan”).


This means that, except for the specific exclusions set forth in this Section 3,
when you sign at the bottom of this agreement, you are thereby forever releasing
and waiving any and all claims and causes of action of any kind or nature for
money or for any other form of personal relief, that you have or may have
against any DST Entity or against any Plan, based on any events or circumstances
arising or occurring on or before the date of your execution of this agreement
and release, whether known or unknown, suspected or unsuspected, even if you did
not know of or suspect the existence of such a right or claim until after this
agreement and release is signed and becomes effective, that relate in any way to
your employment, to the ending of your employment, or to any Plan. This release
includes, but is not limited to any previous employment agreement, or any
federal, state or local common law or under any federal, state or local statute,
regulation or ordinance, including, but not limited to, claims of breach of an
express or implied contract, claims of breach of the covenant of good faith and
fair dealing, claims of defamation or other tort type claims, and any and all
claims of unlawful discrimination, harassment, retaliation or other unlawful
conduct under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq.; Civil Rights Act of 1866, 42 U.S.C. § 1981; Americans With Disabilities
Act, 42 U.S.C. § 12101 et seq.; Age Discrimination in Employment Act, 29 U.S.C.
§ 621 et seq.; Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.; Employee
Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; Missouri Human Rights
Act, Mo. Rev. Stat. § 213.010 et seq.; or Civil Rights Ordinance of Kansas City,
Missouri (Ordinance #53581, Chapter 26, Article IX, 26.201-26.236); or under any
other federal, state or local statutory or common law.


This release of claims does not include any of the following claims that you
have or might have:


a)
any rights or claims related to benefits vested and/or accrued at the time you
sign this release of claims under the DST Welfare Benefit Plan, DST Systems,
Inc. 401(k) Profit Sharing Plan, or DST Employee Stock Ownership Plan, which
rights and claims are governed by the terms of each plan;



b)
the right to continued benefits upon your payment of premiums in accordance with
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”);



c)
any claim to receive workers’ compensation benefits or unemployment insurance,
in accordance with applicable law;



d)
any claim to enforce the terms of this agreement and release;



e)
any rights or claims that arise after March 31, 2014 except that if you sign
this agreement, you agree to the ending of your employment on March 31, 2014 and
that this release specifically includes all claims related to the ending of your
employment; or



f)
any claim that cannot be waived as a matter of law.



In addition, nothing in this agreement and release shall interfere with your
right to file a charge with, or participate in an investigation or proceeding
before the Equal Employment Opportunity Commission (“EEOC”) or any other
federal, state or local regulatory or law enforcement agency. However, the
consideration provided to you in this agreement and release shall be the sole
relief provided to you for the claims that are released by you in this agreement
and release, and you expressly acknowledge and agree to waive, surrender, and
give up any personal monetary benefits or recovery against the Company in
connection with any such claim, charge, or proceeding without regard to how the
charge, investigation, or proceeding was initiated.


4.    If you have questions about any of your qualified retirement plan
accounts, please contact Debbie Boll at 816/435-8611. If you are interested in
determining whether your coverage could be continued under the Executive Life
and/or Executive Long Term Disability Program beyond your termination date, you
should contact insurance broker/agent Gary Fulk at 816/561-1336. The expenses of
any such continuation are yours not that of the Company, which shall not be
responsible for obtaining or maintaining such coverage.


5.    You agree that you shall not disclose, reveal, or divulge to any person or
entity, and you shall not use, any “Confidential Information,” “Inventions,” or
“Works” (each as defined in this Section) for any purpose.

2

--------------------------------------------------------------------------------






“Confidential Information” means trade secrets and other valuable non-public
information relating to any DST Entity or Plan (as defined in Section 3 of this
agreement), including without limitation, the following: (a) inventions,
products, designs, prototypes, data, models, file formats, interface protocols,
documentation, formulas, improvements, discoveries, methods, computer hardware,
firmware and software, source code, object code, programming sequences,
algorithms, flow charts, test results, program formats and other works of
authorship relating to or used in the current or prospective business or
operations of any DST Entity, all of which is Confidential Information, whether
or not patentable or made on DST Entity premises or during normal working hours;
(b) strategies of any DST Entity including without limitation strategies
pertaining to data security, processing errors, intellectual property
protection, regulatory compliance, business interruption, contract or dispute
negotiation or management of liability, fraud and other risk; (c) the identity
of or information pertaining to DST Entity suppliers or employees; (d)
information that is proprietary and/or sensitive including without limitation
information pertaining to form contracts or provisions thereof, pending
contracts or amendments to current contracts, unannounced services or products
or the development thereof, employee compensation benefits, sales, marketing, or
operating plans, or claims, disputes, errors or litigation; (e) information
identifying or pertaining to DST Entity customers or prospective customers or
their services, products, accounts, clients, shareowners, account holders,
requirements, or operating procedures and including without limitation client
lists, pricing information, referral source lists, presentations to actual and
proposed clients, past, current, or proposed contracts, unannounced services or
products, sales projections, marketing, sales, negotiation and pricing plans and
strategies, techniques of operation; (f) the business strategies, trade secrets,
and information, including financial, account, account holder, member, client,
product, service or other information, of current and prospective suppliers and
clients; (g) financial information relating to any DST Entity including without
limitation budget, projection, profit margin and financing information; and (h)
any other non-public information obtained as a consequence of employment by a
DST Entity or otherwise.


“Inventions” mean all discoveries, improvements, and inventions relating to or
used in the past, current or prospective business or operations of any DST
Entity, whether or not patentable, which were created, made, conceived or
reduced to practice by you or under your direction or jointly with others during
your employment by a DST Entity, whether or not during normal working hours or
on the premises of a DST Entity, or were created by others and disclosed to you.


“Works” mean all original works fixed in a tangible medium of expression by you
or under your direction or jointly with others during your employment by a DST
Entity, whether or not during normal working hours or on the premises of a DST
Entity, and relating to or used in the past, current or prospective business or
operations of a DST Entity. You agree to cooperate with the Company in providing
information and assistance on any matters that you worked on during your
employment.


As stated in Section 11, the purpose of this proposed agreement is to provide
for an amicable separation from employment and to help you avoid economic
hardship, and we want to provide you with up to twenty-one (21) days to consider
the proposed agreement and to consult with an attorney; however, this proposed
agreement is contingent on your compliance with the following conditions and, if
you fail to comply with these conditions, the proposed agreement will be
withdrawn:


You agree not to disclose the terms of this agreement or the circumstances or
events of or related to your separation from the Company to anyone other than
your spouse or tax or legal advisors (“Separation Matters”). You further agree
that you, your spouse, and your tax or legal advisors shall keep the Separation
Matters confidential and not disclose them to anyone, unless required to do so
by law or court order. The persons and entities to whom you should not disclose
Separation Matters include without limitation any actual or prospective
customers, clients or vendors of any DST Entity and any employees of any DST
Entity.


6.    You agree to continue to abide by and conform to the terms and conditions
of the DST Systems, Inc. Business Ethics and Legal Compliance Policy (the
"Ethics Policy"), and to comply with your duty of loyalty and other legal
obligations. Until March 31, 2015 you agree that you will continue to act in the
best interests of DST Entities to the exclusion of your personal advantage, and
will avoid and not engage in situations which involve a conflict between your
personal interests and the interests of DST Entities.


As provided in your Award Agreements, which you accepted in consideration of
receiving the awards and their vesting potential, you are bound to an obligation
not to compete with DST Entities for six (6) months from the effective date of
your termination of employment and you are also bound for a period of six (6)
months from the effective date of your termination of employment not to solicit
employees or customers or certain prospective customers of DST Entities, as

3

--------------------------------------------------------------------------------




set forth in additional detail in your Award Agreements. You should have
retained a copy of your Award Agreements at the time you accepted them, but if
not, they are available from Jennifer Stewart, our Stock Plan Administrator. The
obligations in your Award Agreements continue to apply for the period of
restrictions set forth therein, and you should review and understand them. The
payment in Section 2 of this letter is additional consideration for such
obligations, which you re-commit and agree to by signing this letter. You
further agree to and acknowledge the following:



4

--------------------------------------------------------------------------------




A.
Through March 31, 2015, you shall not, without the express written consent of
the Company’s President, engage as an employee, owner, partner or in any other
capacity in any business activity that is competitive with the services or
products of Company or any other DST Entity with which you worked or about which
you gained confidential information during the course of your employment with
Company (collectively, “DST Solutions”); that is the same or similar or may be
used as a substitute for any of the DST Solutions; or that pertains to any of
the DST Solutions or the development or sale of software or platforms directly
or indirectly related to any of the DST Solutions. This restriction applies to
your activities that would pertain to business in the United States or any other
country in which any DST Entity has, as of March 31, 2014, offices or operations
which accounted for one percent (1%) or more of the annual revenues of such DST
Entity.



B.
Through March 31, 2015, you shall not, without the express written consent of
the Company's President, directly or indirectly solicit business that is in any
way competitive with any of the DST Solutions from any person or entity which
was either (i) a customer of any DST Entity as of March 31, 2014, or (ii) a
prospective customer of a DST Entity to which a DST Entity made a proposal to do
business during 2013.



C.
Any of the activities described above in this Section 6 would inevitably result
in your use and/or disclosure of such Confidential Information.



D.
Through March 31, 2015, you shall not directly or indirectly solicit or induce
any employee of any DST Entity that is offering or has customers of any of the
DST Solutions to leave employment with the DST Entity or otherwise communicate
with any employee of any DST Entity regarding the possibility of leaving
employment with the DST Entity.



E.
The restrictions set forth above in this Section 6 are fair and reasonable in
view of: (1) the extent of your important client and vendor contacts; and (2)
the extent of your knowledge of trade secrets and other Confidential
Information, especially financial and technological information related to the
DST Solutions.



F.
The periods of restriction in this Section 6 and your Award Agreements shall be
tolled during any period of time during which you are not in compliance with the
provisions of this Section 6 and your Award Agreements, such that the aggregate
duration of the restricted period shall be extended for a period of time equal
to the aggregate period of time of any such non-compliance; and the Company may
do all necessary things, and take all necessary action, in Company’s discretion,
to protect its rights under this agreement and your Award Agreements, including
without limitation notifying any of your subsequent employers, partners or
business associates of the existence of (and furnishing to any such person) the
provisions of this Section 6 and your Award Agreements.



G.
If the final judgment of a court or arbitrator with competent jurisdiction
declares that any term or provision of this Section 6 or your Award Agreements
is invalid or unenforceable, the court or arbitrator making the determination of
invalidity or unenforceability will have the power to reduce the scope,
duration, or geographic area of the applicable term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and that the terms and provisions of this Section 6 and your Award
Agreements will be enforceable as so modified.



H.
If any part of this Section 6 or your Award Agreements is held by a court or
arbitrator with competent jurisdiction to be invalid, illegal or incapable of
being enforced in whole or in part by reason of any rule of law or public
policy, and cannot be modified in accordance with this paragraph, such part
shall be deemed to be severed from the remainder of this Section 6 or your Award
Agreements for the purpose only of the particular legal proceedings in question,
and all other covenants and provisions of this agreement shall in every other
respect continue in full force and effect, and no covenant or provision shall be
deemed dependent upon any other covenant or provision.



7.    You agree not to take any action to adversely affect or negatively
influence the relationship of any DST Entity with any of its current or
prospective clients, vendors or employees. You further agree not to make any
oral or written statements or engage in conduct of any kind that either directly
or indirectly disparages, criticizes, defames, or otherwise

5

--------------------------------------------------------------------------------




casts a negative characterization upon any DST Entity, any member of the Board
of Directors of a DST Entity, or any employee of a DST Entity, and you agree not
to direct, encourage, or assist anyone else to do so. This prohibition includes,
without limitation, making negative comments through emails, on the Internet,
through social networking media, or in any other public or semi-public forum.



6

--------------------------------------------------------------------------------




8.    You agree that you will cooperate to the fullest extent possible with the
Company regarding any pending or future litigation, claim, proceeding or other
disputed issue involving any DST Entity or Plan that relates to matters within
your knowledge or relates to your responsibilities while employed. Cooperation,
as used herein, means you shall: (a) meet with DST Entity representatives and
attorneys at reasonable times and places to answer questions regarding facts and
other related issues (this includes travel to such locations as requested by the
Company); (b) appear and provide testimony if requested by a DST Entity (this
includes travel to such locations as requested by the DST Entity); (c) provide
full, complete and truthful testimony if you ever testify in deposition, trial
or any other proceeding involving any DST Entity or a Plan; (d) notify the
General Counsel within three (3) business days if you are served with a subpoena
relating to any litigation, claim or proceeding involving a DST Entity or Plan,
or if you are contacted by any adverse party or by any representative of an
adverse party; and (e) not engage in any discussions with or otherwise assist
any adverse party or any adverse party’s representatives related to any claim
against any DST Entity or Plan, except as may be required by law. The Company
agrees to reimburse you for reasonable time and expenses incurred with respect
to your compliance with your obligations under this Section 8.


9.    You agree that for a violation of this agreement that either: (i) pertains
to Section 6 of this agreement; or (ii) pertains to Section 5 or 7 of this
agreement and is in intentional or reckless disregard of your obligations and
has significantly harmed, or could reasonably be deemed to have the potential of
significantly harming, a DST Entity or the position of a DST Entity in any
potential or actual negotiation, dispute or transaction, then you shall
(a) return to the Company within ten (10) business days ninety percent (90%) of
the lump sum amount referenced in Section 2 of this agreement, and (b) for any
other violation you shall return to the Company within ten (10) business days
fifty percent (50%) of the lump sum amount referenced in Section 2; provided if
there are multiple violations, you will not be obligated to return a cumulative
total of more than ninety (90%) of the lump sum amount referenced in Section 2.


The remedies set forth above are in addition to the Company’s right to seek
injunctive relief and right to seek monetary damages above the amount of the
required repayments under this Section 9. You and the Company further agree that
upon proof of a material violation of your obligations in Sections 5 through 7
of this agreement, such violation may cause irreparable injury to the relevant
DST Entity that is not adequately remediable in damages and may entitle the DST
Entity to temporary, preliminary and final injunctive relief against further
breach of such obligations. You agree to the waiver of any requirement for the
posting of any bond as a condition to such equitable relief.


Your obligations in Sections 5 through 8 are in addition to and independent of
your existing nondisclosure and intellectual property protection obligations
under any Award Agreements, your nondisclosure, intellectual property protection
and other obligations under the Ethics Policy, and your obligations under the
DST Arbitration Policy. Those obligations remain in full force and effect and
apply even after termination of your employment and your signing of this
agreement and release of claims. Your noncompetition and nonsolicitation
obligations in the Award Agreements also remain in full force and effect and
apply even after termination of your employment and your signing of this
agreement and release of claims, but they are limited in time as set forth in
those agreements and referenced in Section 6 of this letter. The Ethics Policy
is available at dstsystems.com under Investor Center/Corporate Governance and
the DST Arbitration Policy is available from Human Resources.


10.    You agree to return to the Company by March 31, 2014 all business
equipment provided to you by the Company and the originals and copies of
business related files, documents, information and materials. You also will
return to the Company by March 31, 2014 all Company-supplied credit cards,
identification cards and equipment. You also agree to present any requests for
reimbursement of business expenses by March 31, 2014 and that any expenses not
presented by that date will not be eligible for reimbursement.


11.    This agreement and the release of claims in Section 3 are normal Company
practice. The purpose is to provide for an amicable separation from employment
and to help you avoid economic hardship. We believe the agreement and release of
claims are fair and reasonable, but because it is important for you to fully
understand the agreement and release and for you to voluntarily agree to them,
we advise you of the following:


a)
You are hereby advised and encouraged to consult with an attorney of your choice
before signing this agreement and releasing your claims.



b)
You have up to twenty-one (21) days to consider this agreement and release of
claims. If you fail to sign and return this agreement and release of claims on
or before the expiration of twenty-one (21) days after you receive the agreement
and release of claims, the separation pay package set forth in this agreement
will no longer be available to you.




7

--------------------------------------------------------------------------------




c)
If you sign this agreement and release of claims, you then will have seven (7)
calendar days to revoke the agreement and release if you change your mind. The
agreement and release do not become effective or enforceable until expiration of
seven (7) calendar days and any revocation must be in writing and received by
the undersigned person within seven (7) calendar days after you sign this
agreement and release of claims. In order to be effective, the written
revocation must be mailed to Lisa Fielden and postmarked within seven (7)
calendar days or delivered to Lisa Fielden through personal delivery, telefax
(816/435-8546) or email (lmfielden@dstsystems.com) within seven (7) calendar
days. Any payments made under Section 2 above must be returned for the
revocation to be effective.



12.    This agreement sets forth the entire agreement between you and the
Company and replaces or supersedes any other oral or written agreement, except
for your continuing obligations under the Ethics Policy, any existing
arbitration agreement (including the Company Arbitration Policy) and any Award
Agreements you accepted during your employ. The Company has made no
representations, agreements or promises other than the representations,
agreements and promises specifically stated in this agreement. This agreement
cannot be changed except by a written agreement signed by you and myself as
representative of the Company. This agreement is for the compromise of potential
and disputed claims, and the agreement and the consideration provided by the
Company are not, and shall not be construed as, an admission of any liability
whatsoever by any DST Entity or Plan.


If you voluntarily agree to the terms of the agreement and release as set forth
in this agreement, please sign in the space provided below.


 
/s/ M. Elizabeth Sweetman
 
M. Elizabeth Sweetman


 
Vice President of Global Human Resources
 
On Behalf of DST Systems, Inc.
 
and All Persons and Entities
 
Released Herein

 
KNOWING AND VOLUNTARY AGREEMENT BY ROBERT TRITT


I have read and fully understand the terms of this agreement. I knowingly and
voluntarily agree to the terms set forth in this agreement, which include a
release of my claims against DST Entities and the Plans that relate in any way
to my employment or the termination of my employment.
 
Signature:
/s/ Robert Tritt
 
 
 
 
Robert Tritt
 
 
 






8